Order dated July 18, 1939, denying plaintiff’s motion to modify the final judgment of divorce by way of increasing the amount of alimony and expenses therein, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of requiring the defendant to pay the sum of $300. In the opinion of the court this amount, together with the sums heretofore allowed *736by way of alimony, etc., is sufficient to reimburse the plaintiff for the moneys expended by her for medical care for the child. The said sum of $300 is to be paid in installments of five dollars a week, beginning November 1,1939, in addition to the amount heretofore awarded for the support and maintenance of the plaintiff and the child. To the extent indicated, the final judgment of divorce is modified. In view of the foregoing decision the appeal from the order dated May 9, 1939, is dismissed, without costs. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.